Filed 9/2/20 Marriage of Stevens CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re Marriage of ILDIKO                                     B296878
CSETO and ANDREW E.
STEVENS.                                                     (Los Angeles County
                                                             Super. Ct. No. BD487938)

ILDIKO CSETO STEVENS,

         Appellant,

         v.

ANDREW E. STEVENS,

         Respondent.


      APPEAL from orders of the Los Angeles County Superior
Court, Christine Byrd and Audra Mori, Judges. The order
denying adult child support is reversed; the order granting
reimbursement of adult child support and imposing sanctions is
affirmed in part and reversed in part.
     The Law Office of Herb Fox, Herb Fox; Law Offices of Ilene
Kurtzman and Ilene Kurtzman for Appellant.
     Howe Engelbert, Sarah Engelbert and Michelle Fay for
Respondent.
               _____________________________
                                 1
      Family Code section 3910 imposes on a mother and father
“an equal responsibility to maintain, to the extent of their ability,
a child of whatever age who is incapacitated from earning a living
and without sufficient means.” Pursuant to section 3910, Ildiko
Cseto Stevens petitioned the family court for an order requiring
                          2
her ex-husband, Andrew, to pay adult child support for their
adult son, Armand, who suffers from severe autism spectrum
disorder and Tourette syndrome. The court found Ildiko had
failed to carry her burden under section 3910 to demonstrate
Armand’s incapacity for earning a living and his lack of financial
means to be self-supporting. In a subsequent order the court
granted Andrew’s request for reimbursement of the adult child
support he had paid pending the court’s ruling on Ildiko’s petition
and imposed sanctions on Ildiko based on her refusal to
voluntarily reimburse Andrew for the adult child support he had
paid. Ildiko has appealed both orders.
       On appeal Ildiko contends Andrew had expressly stipulated
at trial to Armand’s incapacity for earning a living, relieving her
of the burden of proving it. She also contends the court’s means
finding is based on a misapprehension of Andrew’s estate

1
      Statutory references are to this code unless otherwise
stated.
2
       Because the parties and their son share the same surname,
for clarity we refer to them by their first names.




                                 2
planning documents and is erroneous as a matter of law. We
reverse the order denying Ildiko’s section 3910 petition and
remand for further proceedings. In light of our reversal of the
order denying adult child support, we also reverse the court’s
reimbursement order. The family court’s order imposing
sanctions is affirmed.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Prior Family Court Proceedings
      Ildiko and Andrew divorced in 2009 after 15 years of
marriage. In a stipulated judgment entered in accordance with
the parties’ marital settlement agreement, Ildiko received the
family residence in Beverly Hills and substantial commercial real
estate holdings and agreed to forego spousal and child support.
At the time of divorce Ildiko was 55 years old; Andrew, 85 years
old; and Armand, 10 years old.
      When Armand was 14 years old, Ildiko petitioned to set
aside the stipulated judgment, arguing her waiver of child
support violated public policy in California. The family court
agreed and ordered Andrew to pay $4,248 in monthly child
support until Armand turned 19 years old and to pay Armand’s
medical expenses until further order of the court. The court
denied Andrew’s request to order Ildiko to return the commercial
real properties she received in the marital settlement agreement.
Although Andrew had claimed the properties were transferred to
Ildiko with the intent to provide for Armand’s support and in
consideration for Ildiko’s child support waiver, the family court
          3
disagreed. The court also imposed a lien of $1.1 million against


3
     The family court observed Andrew’s transfer of properties
was based not just on Ildiko’s waiver of child support, but also




                                3
Andrew’s real estate holdings to secure his child support
obligation.
      2. The Prior Appeal
      Andrew appealed the postjudgment child support order,
arguing, among other things, if the child support waiver was
void, his transfer of properties to Ildiko in exchange for that
waiver was also void. We affirmed the order setting aside the
stipulated judgment and awarding Ildiko child support until
Armand was 19 years old. (In re Marriage of Stevens (Jun. 20,
2017, B266179) [nonpub. opn.].) We also held the family court
did not abuse its discretion in denying Andrew’s request for an
order compelling Ildiko to return the commercial real estate she
had received in the marital settlement agreement. We reversed
the order requiring Andrew to pay Armand’s medical expenses
indefinitely, explaining that adult child support in any form was
governed by section 3910 and no petition for an award of such
support had been filed. Moreover, although Ildiko had supplied
her declaration that then-14-year-old Armand would never be
able to live independently or be self-supporting, we observed a
finding of future incapacity to earn a living required expert
testimony and no admissible expert testimony had been
submitted on that question. Because Andrew’s obligation for
minor child support would terminate in less than five years when

her waiver of spousal support and agreement to abandon her
claim to community property assets, which arguably included the
properties transferred. In addition, Andrew no longer had
custody of Armand and had stopped paying half of his medical
expenses. For all these reasons, the family court found the
equities favored Ildiko and denied Andrew’s request to compel
Ildiko to return the properties. (In re Marriage of Stevens
(Jun. 20, 2017, B266179) [nonpub. opn.].)




                                4
Armand reached the age of 19 years, we reversed the order
imposing a $1.1 million lien on Andrew’s assets, holding the lien
was not reasonable security for the limited period of minor child
support remaining. We made clear that nothing in our opinion
precluded Ildiko from filing a section 3910 petition when Armand
approached his 19th birthday.
        3. Ildiko’s Section 3910 Petition for Adult Child Support
       In February 2018, a few months before Armand’s 19th
birthday, Ildiko, as Armand’s court-appointed conservator, filed a
section 3910 petition seeking adult child support for Armand.
She asserted Armand was incapable of living independently and
his sole means of support was his $1,200 Social Security
disability benefit. Ildiko also sought a lien on Andrew’s real
estate holdings to secure his adult child support obligation.
       Glenn Stevens, Andrew’s adult son from his previous
marriage and Andrew’s court-appointed guardian ad litem in
these proceedings, responded to the petition, asserting, “[Ildiko
had] failed to set forth admissible evidence pursuant to
[section] 3910(a) that Armand Stevens is incapacitated or
without sufficient means to be self-supporting [to] warrant the
guideline support order requested.”
        4. The Parties’ Trial Briefs
       In her trial brief, filed prior to the evidentiary hearing on
 her petition, Ildiko requested adult child support pursuant to the
 statewide uniform guideline formula (§ 4055), an amount she
 stated ranged from $4,600 to $4,900 per month, plus $12,500
 per month in add-on expenses (§ 4061, subd. (a)), one-half of the
 $25,000 per month cost for Armand’s special needs therapies and
 other expenses Ildiko claimed were necessary for Armand’s care.
 Ildiko further requested a security lien on Andrew’s real estate




                                 5
holdings, his only significant assets, valued at nearly $6 million,
to prevent him from transferring those holdings to his two adult
sons from his prior marriage and leaving Armand without
        4
support.
     In his trial brief Andrew conceded Armand was currently
incapacitated and qualified for adult child support, but disputed
Ildiko’s assertion that Armand was without means to be self-
supporting: “Andrew stipulates that Armand is currently
incapacitated from earning a living due to [a]utism and Tourette
syndrome and qualifies for guideline child support. Andrew does
not stipulate that Armand is entirely without sufficient means.”
Citing evidence of Armand’s income from Social Security
disability benefits and settlement funds Ildiko received for
claims she had filed on Armand’s behalf against two different
schools Armand attended, Andrew asserted that, when all
sources of income are considered, “Andrew’s payment of child
support should be reduced by $4,206, which in this case reduced
[guideline] support payable by Andrew to $0.”
     5. The Evidentiary Hearing on Ildiko’s Petition
         a. Identification of disputed and undisputed matters
            prior to trial
     At the start of the evidentiary hearing the court asked the
parties to clarify the matters still in dispute. The parties
informed the court they had agreed on the amount of guideline
support if adult child support were ordered—$4,486—but did not
agree on Ildiko’s requested add-ons or whether Armand had the
means to be self-supporting within the meaning of section 3910.



4
     Ildiko’s own estate was valued at nearly $7 million.




                                6
They also disagreed on the necessity of a lien on Andrew’s assets
as security for any adult child support ordered.
      Construing section 3910 as requiring “that an adult child
be incapacitated permanently from earning a living,” the court
specifically inquired whether the parties were in agreement as to
Andrew’s permanent incapacity to support himself. Andrew’s
counsel responded, “[Andrew] agrees that Armand currently has
an inability to be self-supporting because of the mental or
physical disability.” Pressed by the court as to whether that
meant Andrew had agreed that Armand’s incapacity was
permanent, Andrew’s counsel responded, “I hesitate to say that
it’s permanent because maybe it could change in 10 years. We
don’t know. But right now for the purposes, yes, he’s not going
to be able to work in the next five years or he’s going—we believe
he’ll continue to be incapacitated.” The court then identified the
matter of Armand’s permanent incapacity as disputed.
         b. Ildiko’s evidence
      Dr. Ann Simun, a neuropsychologist with an expertise in
neurological assessment, testified as an expert witness.
Dr. Simun knew Armand; she had provided assessments over
the years and had worked closely with Ildiko to help her obtain
educational and community services for Armand. Dr. Simun
stated Armand suffered from Tourette syndrome with vocal and
motor tics and “autism spectrum disorder without intellectual
impairment, with language impairment.” She explained
Armand’s disabilities were severe, and he required “very
substantial support.” Armand’s communication scores reflected
an age range of five-to-11 years old, while his “spontaneous level
of communication” was that of a five or six year old. Dr. Simun
opined, based on her own assessment and testing of Armand and




                                7
    his communication and behavioral impediments, that Armand
    was unable to hold a job or be self-supporting. On cross-
    examination Dr. Simun acknowledged she was not board
    certified and had not repeated in 2018 several of the assessment
    tests she had given Armand in 2016 on which she now relied in
    forming her opinions.
          Dr. Robin Bernhoft, a medical doctor with a specialty in
    general surgery and environmental medicine, testified as
    Armand’s treating physician and an expert in environmental
    medicine, including food allergies and digestive problems.
    Dr. Bernhoft acknowledged he was not an expert in autism or
    Tourette syndrome and had not diagnosed Armand. Viewing
    autism as an environmental disease, Dr. Bernhoft treated
                                                                  5
    Armand with nutritional supplements and chelation therapy.
    He believed his treatments had been very effective. They were
    not covered by insurance.
          Ildiko testified Armand was severely disabled and required
    around-the-clock care and support. Ildiko explained Armand
    suffers from extreme sensitivity to touch, noise and light; bouts
    of unprovoked tantrums and aggression; and verbal and physical
    tics. According to Ildiko, the costs to care for Armand, including
    speech therapy, neurofeedback therapy and chelation therapy,
    as well as full time caregivers, all of which she insisted were
    necessary, ranged from $18,000 to $22,000 per month. She
    acknowledged that she had received a settlement award on
    Armand’s behalf in the net amount of $126,512 (exclusive of

5
      “Chelation therapy involves the intravenous infusion of a
substance which binds with metals to remove them from the
body.” (United States v. Lawrence (10th Cir. 2005) 405 F.3d 888,
894, fn. 1.)




                                    8
attorney fees) and that, pursuant to the court order entered after
the settlement, she was entitled to withdraw up to $12,000
per month for Armand’s benefit. Ildiko testified she received the
settlement funds two months prior to the trial in this case (and
for that reason had not included the funds in her financial
disclosures) and had already withdrawn the maximum monthly
amounts to date for a down payment for a Cadillac Escalade for
Armand’s caregiver and for a three-week trip to Mexico for
Armand and her. Ildiko insisted both purchases were for
Armand’s safety and well-being. Ildiko testified $50,000
remained in the settlement account at the time of trial and an
additional $35,000 was expected to be deposited by the school
district in accordance with the settlement terms. Ildiko
attributed inconsistencies in her claimed expenses from petition
to deposition to trial to Armand’s evolving needs.
          c. Andrew’s evidence
      Dr. Dana Chidekel, a board certified neuropsychologist,
testified as an expert in neuropsychological assessments. Based
on her review of Armand’s medical and educational records and
Dr. Simun’s testimony, Dr. Chidekel agreed that Armand
suffered from autism and Tourette syndrome and was severely
disabled. However, based on the prevailing medical research,
Dr. Chidekel opined that certain services Armand was receiving,
including neurofeedback therapy and speech therapy, were not
helpful to Armand and would not ameliorate his disabilities.
      Glenn Stevens testified that Andrew had created a
revocable living trust, which, as amended in 2008, was funded
with multiple real estate properties and $50,000 in cash.
Andrew was the trustee but Glenn managed the trust as the
holder of his father’s general power of attorney. Upon Andrew’s




                                9
 death Glenn and his brother would receive all the real estate
 properties in the trust. The balance of trust assets, except for
 any additional specific gifts of personal property identified by
 Andrew, was to be held in trust for Armand’s lifetime pursuant
 to Article Six of the trust instrument.
       Based on paragraph 6.1 of Andrew’s trust, Glenn contended
 his father had created a special needs trust for Armand’s
 support. Paragraph 6.1(a) authorized the trustee of the trust
 after Andrew’s death to pay from the remaining trust assets, for
 Armand’s benefit, “as much of the income and principal of the
 trust as the trustee deems proper for Armand’s comfort, welfare
 and happiness. . . . All decisions of the trustee regarding
 payments under this subsection, if any, are within the trustee’s
 discretion and shall be final and incontestable by anyone.”
 Glenn acknowledged that, as a real estate attorney, he was not
 an expert in trust law and that his belief that Andrew had
 created a special needs trust for Armand was based solely on his
 reading of the trust document. Andrew, meanwhile, had
 testified in 2015 that he had provided for Armand in the marital
 settlement agreement and intentionally had not provided for
 him in his estate plan. At the evidentiary hearing Glenn
 surmised Andrew must have forgotten about the special needs
 trust.
       Glenn also testified that Andrew had recently sold one of
his real estate holdings (the Varner Road property) in exchange
for a $1.7 million promissory note that, while providing for
periodic payments amortized over 30 years, was due in full in
five years. He suggested the proceeds from the note would belong
to Armand as a beneficiary of the cash assets of the trust,
although nothing in the trust document explicitly provided those




                               10
funds would be available for Armand’s benefit. At the very least,
Glenn posited, the proceeds from the sale of that property could
be pledged as security for any adult child support obligation
Andrew was ordered to pay without the court having to impose a
lien on, and inhibit Andrew’s ability to sell, any of his properties.
           d. Closing arguments
       In closing argument Ildiko’s counsel urged the court to
award Armand adult child support in the stipulated guideline
amount of $4,486, plus an additional $9,000 in add-on expenses
(one-half of $18,000 in add-on expenses that Ildiko had claimed
at trial) and to impose a $3 million lien on Andrew’s real estate
holdings to secure his support obligation.
       Consistent with Andrew’s stipulation in his trial brief and
at the beginning of trial, Andrew’s counsel did not address
Armand’s incapacity during her closing argument, focusing
instead on Armand’s means for support and the necessity of a
security lien. After challenging the necessity of all of Ildiko’s
requested add-on expenses and highlighting the bias and
credibility deficiencies of Ildiko’s expert and lay witnesses,
Andrew’s counsel urged the court “to issue adult child support
pursuant to the agreed upon guideline amount, to reduce that
amount by $1,206 [for Social Security disability payments to
Armand] pursuant to [section] 4504, to further reduce that
amount by . . . a discretionary amount related to Armand’s
separate estate, and . . . to not order add-ons, unless they are
medically necessary and reasonable pursuant to [section] 4063,
and the process in [section] 4603 is followed. And, finally, that no
security be issued.”




                                 11
        6. The Court’s Statement of Decision and Ildiko’s
           Objections
       After a five-and-a-half day trial that included multiple
witnesses and exhibits, the court found Ildiko had failed to carry
her burden of proof under section 3910 as to both Armand’s
incapacity to earn a living and his lack of sufficient means to be
self-supporting. Based on our explanation in the prior appeal
that proof of future section 3910 incapacity required expert
testimony, the court ruled Ildiko’s two experts had failed to
present the necessary expert opinion concerning Armand’s
permanent incapacity to earn a living. Specifically, the court
found Dr. Bernhoft, who was not an expert on Tourette syndrome
or autism spectrum disorder, was not qualified to opine on
whether those disabilities rendered Armand incapacitated to
earn a living. As for Dr. Simun, the court rejected her testimony
with a scathing critique: “[She provided] no baseline scores, no
comparison of earlier scores with current scores, no peer scores,
and no comparison with peer scores. Dr. Simun did not even
identify who constituted the peers used for comparison. Her
underlying diagnosis of Armand shows the same flaws. She
described her general methodology, which included both direct
observations and testing by her and also subjective views from
‘collaterals’ (Petitioner and other adults who worked with
Armand)[,] . . . but she did not specify the information underlying
the first diagnosis or compare it to the information underlying
her current diagnosis nor did she specify the weight given to
recent information as compared to information from earlier
periods of time, nor did she specify the weight given to her own
direct observations and testing as compared to the subjective
information provided by others. In sum, her opinion on Armand’s
diagnosis and his disability lacks the evidentiary basis required




                                12
by Sargon [Enterprises Inc. v. University of Southern California
(2012) 55 Cal. 4th 747], which is to show the basis of an opinion
and the reasoning behind it.” The court continued, “[Dr. Simun’s]
demeanor, tone and facial expressions were condescending and
unprofessional. She gave the impression of being eager to appear
expert but reluctant to provide details on her opinion. After
having testified in many actions for Armand before, she appeared
to be biased and invested in the outcome here, not neutral.”
       The court also found Ildiko had not carried her burden to
show Armand was without sufficient means to be self-supporting,
citing the $225,000 Armand had received in settlement funds and
Andrew’s “special needs trust” for Armand, which the court
described as funded by assets totaling $5.9 million as of June
2018. Because there was no right to adult child support, the
court continued, there was no basis for a security lien on
Andrew’s assets.
       Ildiko filed 32 objections to the court’s statement of
decision. Among other things, Ildiko argued Andrew had
conceded Armand’s current incapacity to earn a living, relieving
her of that burden of proof at trial. She also asserted the court
had erred in construing section 3910 to require proof of
permanent incapacity. The court overruled all of Ildiko’s
              6
objections.


6
       In rejecting Ildiko’s objection that section 3910 did not
require permanent incapacity, the family court stated, “To the
extent that the legal standard was articulated incorrectly, it was
by Petitioner,” who had insisted Armand’s incapacity to earn a
living was permanent. In addition, quoting from its statement of
decision that the “‘evidence [was] insufficient to establish by a
preponderance of the evidence that Armand is incapacitated from




                                13
      7. Andrew’s Request for Reimbursement of Adult Child
          Support and Request for Sanctions
      Following the court’s ruling, Andrew requested
reimbursement for the adult child support he had paid and
sanctions pursuant to section 271 based on Ildiko’s refusal to
voluntarily reimburse him for those payments. Ildiko opposed
both requests, asserting Andrew’s adult child support payments
were voluntary and he had waived any claim to reimbursement.
      The court granted Andrew’s request and ordered Ildiko to
reimburse Andrew $7,369.50 (the $28,276.50 he had paid to
Ildiko for adult child support in October, November and
December 2019, offset by $20,907 Andrew owed to Ildiko in
connection with a separate order). The court also imposed
sanctions on Ildiko pursuant to section 271 in the amount of
$5,000.
      Ildiko filed timely notices of appeal from the court’s order
denying her section 3910 petition and the order granting
Andrew’s requests for reimbursement and sanctions. We
consolidated the two appeals.
                          DISCUSSION
      1. Standard of Review
      We generally review a trial court’s order granting or
denying child support for abuse of discretion. (In re Marriage of
Macilwaine (2018) 26 Cal. App. 5th 514, 527; In re Marriage of
Drake (1997) 53 Cal. App. 4th 1139, 1151 [adult child support
pursuant to section 3910].) “Under this standard, we consider
only ‘whether the court’s factual determinations are supported by


earning a living within the meaning of Fam. Code[, § ]3910,’” the
court stated it had applied the correct standard.




                                14
substantial evidence and whether the court acted reasonably in
exercising its discretion.’ [Citation.] ‘We do not substitute our
own judgment for that of the trial court, but confine ourselves to
determining whether any judge could have reasonably made the
challenged order.’” (Macilwaine, at p. 527.)
       However, when the trial court finds the party who bore the
burden of proof at trial failed to carry his or her burden, the
question on appeal is whether the evidence compels a finding in
favor of the appellant as a matter of law. (Eisen v. Tavangarian
(2019) 36 Cal. App. 5th 626, 647 [“‘[o]n appeal from a
determination of failure of proof at trial, the question for the
reviewing court is “‘whether the evidence compels a finding in
favor of the appellant as a matter of law’””]; Almanor Lakeside
Villas Owners Assn. v. Carson (2016) 246 Cal. App. 4th 761, 769
[same]; see In re R.V. (2015) 61 Cal. 4th 181, 201 [in determining
whether the evidence compels a finding as a matter of law, “the
inquiry on appeal is whether the weight and the character of the
evidence . . . was such that the [trial] court could not reasonably
reject it”]; Patricia A. Murray Dental Corp. v. Dentsply Internat.,
Inc. (2018) 19 Cal. App. 5th 258, 270 [same].)
       When the court’s failure of proof finding is based on its
interpretation of the governing law or construction of a legal
instrument on undisputed evidence, our review of that
determination is de novo. (Union of Medical Marijuana Patients,
Inc. v. City of San Diego (2019) 7 Cal. 5th 1171, 1183 [statutory
interpretation]; Faus v. City of Los Angeles (1967) 67 Cal. 2d 350,
361 [legal instrument].)
       2. Governing Law
       Section 3910 requires proof of two elements: (1) The adult
child lacks the capacity to earn a living; and (2) he or she is




                                15
without sufficient means to be self-supporting. (In re Marriage of
Cecilia & David W. (2015) 241 Cal. App. 4th 1277, 1285.) The first
prong of section 3910, incapacity to earn a living, requires
demonstration of “‘an inability to be self-supporting because of a
mental or physical disability or proof of inability to find work
because of factors beyond the child’s control.’” (Ibid.; accord,
In re Jessie V. (1989) 214 Cal. App. 3d 1619, 1623.) The second,
lacking sufficient means, is “‘resolved in terms of the likelihood a
child will become a public charge.’” (Cecilia & David W., at
p. 1286; accord, In re Marriage of Drake, supra, 53 Cal.App.4th at
p. 1154; see Cecilia & David W., at p. 1286 [“‘duty to support
children of any age is legislatively designed “to protect the public
from the burden of supporting a person who has a parent . . . able
to support him or her”’”].)
       3. Andrew Stipulated to Armand’s Incapacity To Earn a
          Living; Ildiko Had No Burden To Prove That Stipulated
          Fact at Trial
       Andrew concedes he stipulated at trial to Armand’s current
incapacity to earn a living. However, he contends that
stipulation did not cover the duration of Armand’s incapacity,
which Ildiko asserted was permanent. That is true; but nothing
in section 3910 requires incapacity to earn a living be permanent
to qualify for adult child support. (See Rebensdorf v. Rebensdorf
(1985) 169 Cal. App. 3d 138, 143 [interpreting identical language
in former Civil Code section 206, the predecessor to Family Code
section 3910; “[t]he inability to maintain oneself by work need not
be the result of a permanent condition [citation] [as] [t]he court
retains the power to modify its award if circumstances change”].)
       To be sure, the duration of Armand’s incapacity to earn a
living is, as Andrew asserts, relevant to an evaluation of




                                16
Armand’s means to be self-supporting, but that is a matter
addressed to the second prong of section 3910. As to the first
prong, Andrew’s stipulation that Armand lacked the current
capacity to be self-supporting relieved Ildiko of the burden at
trial to prove Armand’s incapacity to earn a living. (See People v.
Farwell (2018) 5 Cal. 5th 295, 300 [defendant’s stipulation to
existence of fact conclusively establishes the fact in question,
relieving the party of burden to prove it]; People v. Dyer (1988)
45 Cal. 3d 26, 75 [attorneys are entitled to rely upon a stipulation
and to refrain from producing evidence to prove the stipulated
fact]; Harris v. Spinali Auto Sales, Inc. (1966) 240 Cal. App. 2d
447, 452-453 [by stipulating to the existence or nonexistence of a
fact, the parties eliminate the need to present evidence on the
matter]; see also Fassberg Construction Co. v. Housing Authority
of City of Los Angeles (2007) 152 Cal. App. 4th 720, 752 [“oral
statement by counsel in same action is a binding judicial
admission if the statement was an unambiguous concession of a
matter then at issue and was not made improvidently or
unguardedly”].) In ruling that Ildiko had failed to carry her
burden of proving Armand’s incapacity, the court erred as a
matter of law.
       4. The Court’s Means Analysis Was Flawed as a Matter of
          Law
       As discussed, the question of an incapacitated adult child’s
means to be self-supporting under section 3910 is evaluated by
considering the likelihood he or she will become a public charge
without parental support. (In re Marriage of Cecilia & David W.,
supra, 241 Cal.App.4th at p. 1286.) In concluding Armand had
sufficient means to be self-supporting, the court relied largely on
(1) the $225,000 in settlement funds Armand received (an
amount the court recognized netted Armand $126,512 after




                                17
deduction of attorney fees), and (2) Andrew’s establishment of a
special needs trust for Armand that the court stated was valued
at $5.9 million as of June 2018.
       The propriety of the court’s consideration of what it
characterized as the “modest amount” of Armand’s settlement
funds is beyond dispute. However, the court erred in relying on
the purported availability to Armand of millions of dollars in a
special needs trust for its finding that he had the means to be
self-supporting.
       The trust instrument indisputably showed that Andrew
had not created a trust (special needs or otherwise) to benefit
Armand during Andrew’s lifetime. (See Laycock v. Hammer
(2006) 141 Cal. App. 4th 25, 30 [in interpreting trust, courts “look[]
to the express terms of the trust instrument”]; Crook v. Contreras
(2002) 95 Cal. App. 4th 1194, 1206 [same].) That is, Andrew’s
revocable trust provided for no disbursements to Armand while
Andrew was alive. Moreover, as a revocable instrument, there
was no guarantee of any distributions following Andrew’s death;
Andrew retained the right to amend the trust and eliminate the
provisions permitting use of its remaining cash assets for
Armand’s benefit following Andrew’s death. (See Estate of
Giraldin (2012) 55 Cal. 4th 1058, 1066 [“Property transferred into
a revocable inter vivos trust is considered the property of the
settlor for the settlor’s lifetime. Accordingly, the beneficiaries’
interest in that property is merely potential and can evaporate in
a moment at the whim of the [settlor],” internal quotation marks
             7
omitted].)

7
      Even if Andrew were found to be incompetent, a fact
suggested by the appointment of a guardian ad litem in these
proceedings, Glenn testified he was the holder of Andrew’s




                                18
     In addition to uncertainty based on the trust’s revocability,
Andrew and Ildiko disagree on the amount in the trust that
would be available for Armand’s benefit on Andrew’s death.
While conceding the court erred in concluding the value of those
                        8
assets was $5.9 million, Andrew suggests the proceeds from the
promissory note from the sale of the Varner Road property valued
at $1.7 million would be considered personal property assets in
Andrew’s trust on Andrew’s death. Ildiko, on the other hand,
observes that nothing in the trust suggests that the proceeds
from the sale of real property specifically designated for Andrew’s
other adult children would be available for Armand’s support.
We need not resolve that dispute. The parties agree, and the
language of the trust is clear, that Armand receives no trust
disbursements during Andrew’s lifetime and no guarantee of any
trust assets on Andrew’s death. Because the court’s finding that


general power of attorney with the power to manage and
withdraw trust property. (See Prob. Code, § 15803 [“[t]he holder
of a presently exercisable general power of appointment or power
to withdraw property from the trust has the rights of a person
holding the power to revoke the trust that are provided by
[Probate Code] Sections 15800 to 15802, inclusive, to the extent
of the holder’s power over the trust property”]; Cal. Law Revision
Com. com. foll Prob. Code, § 15803 [“[t]his section makes clear
that a holder of a power of appointment or a power of withdrawal
is treated as a person holding the power to revoke the trust for
purposes of Sections 15800-15802 in recognition of the fact that
the holder of such power is in an equivalent position to control
the trust as it relates to the property covered by the power”].)
8
     Andrew acknowledges it was his entire estate that was
valued at $5.9 million, not the assets potentially available to
Armand as a trust beneficiary.




                                19
Armand had sufficient means to be self-supporting was based, in
large measure, on an erroneous interpretation of Andrew’s trust,
the denial of Ildiko’s section 3910 petition on the ground Armand
had sufficient means to be self-supporting cannot stand.
       5. The Order of Reimbursement Is Reversed
       The court’s order that Ildiko reimburse Andrew $7,369.50
($28,276.50 in adult child support paid, offset by $20,907 for
Andrew’s failure to comply with an April 2019 order to pay Ildiko
$20,907) was based on the court’s denial of Ildiko’s section 3910
petition. Because the order denying the section 3910 petition is
reversed and the matter remanded for further proceedings, the
order of reimbursement is also reversed.
       6. The Court’s Sanction Order Is Affirmed
       The court also imposed $5,000 in sanctions on Ildiko
pursuant to section 271 for Ildiko’s refusal to voluntarily
reimburse Andrew for the adult child support he paid pending
the court’s resolution of Ildiko’s petition. (See § 271 [the court
may, in its discretion, award attorney’s fees and/or costs as a
sanction for party’s litigious conduct designed to frustrate
cooperation between parties]; Sagonowsky v. Kekoa (2016)
6 Cal. App. 5th 1142, 1152 [“‘imposition of sanctions under
section 271 is committed to the sound discretion of the trial
court’” and reviewed for abuse of discretion].) Ildiko has not
argued, let alone demonstrated, the court abused its discretion in
awarding section 271 sanctions.
                          DISPOSITION
       The order denying Ildiko’s section 3910 petition is reversed.
On remand the family court shall consider Armand’s means to
support himself within the stipulated length of his incapacity or
until further order of the family court and determine the amount




                                20
of support to be awarded and the necessity of a lien on Andrew’s
assets to secure that support obligation. The order granting
Andrew’s request for reimbursement of adult child support
payments is reversed, subject to reinstatement if the court finds
no adult child support is warranted. The order awarding Andrew
sanctions under section 271 is affirmed. Ildiko is to recover her
costs on appeal.



                                    PERLUSS, P. J.

     We concur:



           SEGAL, J.



           FEUER, J.




                               21